                                                                  Case 2:20-cv-00480-KJD-EJY Document 30 Filed 11/20/20 Page 1 of 2



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff

                                                             7                                UNITED STATES DISTRICT COURT
                                                             8                                        DISTRICT OF NEVADA
                                                             9          ADRIAN SANTOS, an individual;                 Case No: 2:20-cv-00480-KJD-EJY
                                                             10                          Plaintiff,
                                                                        vs.                                           STIPULATION AND ORDER FOR
                                                             11                                                       DISMISSAL WITH PREJUDICE
                                                                        HBR MANAGEMENT, INC. d/b/a and
                                                             12
GABROY LAW OFFICES




                                                                        a/k/a THE ORIGINAL ROOFING
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                        COMPANY; DOES I through X; and ROE
                                                             13         CORPORATIONS, LLCs, COMPANIES,
                           Henderson, Nevada 89012




                                                                        AND/OR PARTNERSHIPS XI through
                                                             14         XX, inclusive,
                                                             15                          Defendant(s).
                                                             16
                                                                                                  STIPULATION AND ORDER
                                                             17                                FOR DISMISSAL WITH PREJUDICE
                                                             18               IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff
                                                             19   Adrian Santos, through his attorneys of record, Christian Gabroy, Esq. and Kaine
                                                             20   Messer, Esq. of Gabroy Law Offices and Defendant HBR Management, Inc. d/b/a and
                                                             21   a/k/a The Original Roofing Company, through its attorney of record Tom W. Stewart,
                                                             22   Esq. of The Powell Law Firm, that this action shall be dismissed with prejudice.
                                                             23               IT IS FURTHER STIPULATED AND AGREED that all parties will bear their own
                                                             24   costs and attorneys’ fees incurred in relation to this matter.
                                                             25   ///
                                                             26
                                                             27

                                                             28
                                                                                                           Page 1 of 2
                                                                  Case 2:20-cv-00480-KJD-EJY Document 30 Filed 11/20/20 Page 2 of 2



                                                             1
                                                                        IT IS FURTHER STIPULATED AND AGREED that this Court shall retain
                                                             2
                                                                  jurisdiction over this matter should any party need to seek enforcement of any
                                                             3
                                                                  Settlement Agreement.
                                                             4
                                                                  Respectfully Submitted By:
                                                             5
                                                                  GABROY LAW OFFICES                        THE POWELL LAW FIRM
                                                             6

                                                             7    By: _/s/ Christian Gabroy_____________   By:    /s/ Tom Stewart_______
                                                                  Christian Gabroy (#8805)                 Tom W. Stewart (#14280)
                                                             8    Kaine Messer (#14240)                    8918 Spanish Ridge Ave. Ste. 100
                                                                  Gabroy Law Offices                       Las Vegas, NV 89148
                                                             9    170 S. Green Valley Pkwy, Suite 280      (702) 728-5500
                                                                  Henderson, Nevada 89012                  Attorney for Defendant
                                                             10   (702) 259-7777
                                                                  Attorneys for Plaintiff
                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14         IT IS SO ORDERED:

                                                             15

                                                             16                                  _________________________________
                                                                                                 UNITED STATES DISTRICT JUDGE
                                                             17

                                                             18                                          11/19/2020
                                                                                                 DATED: __________________________

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                     Page 2 of 2
